         Case 3:19-cv-05648-VC Document 12 Filed 09/09/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  TECHNICOLOR SA,                              Case No. 19-cv-05648-VC
               Plaintiff,
                                               ORDER FOR A RESPONSE TO
         v.                                    TECHNICOLOR'S APPLICATION
                                               FOR A TEMPORARY RESTRAINING
  DOLBY LABORATORIES LICENSING                 ORDER
  CORPORATION, et al.,
                                               Re: Dkt. No. 5
               Defendants.


      Dolby is ordered to respond to Technicolor’s TRO application by noon on Monday,

September 16, 2019.



      IT IS SO ORDERED.

Dated: September 9, 2019
                                         ______________________________________
                                         VINCE CHHABRIA
                                         United States District Judge
